PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Robinson, Steven, R.
Application No. 16/176,486
Filed: 31 Oct 2018
For: Expansion joint seal system with spring centering and ribs with protuberances

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(e), filed 15 November 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional applications listed on the concurrently-filed Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. § 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The underlying application issued as Patent No. 10,544,548 on 28 January 2020. Therefore, the appropriate avenue of relief for adding or correcting benefit claims to prior-filed applications after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in See MPEP § 1481.03(II).

Petitioner previously satisfied item (2) above with the original petition filed 16 August 2021 through the submission of a $2100.00 petition fee. Petitioner has also re-filed a corrected ADS in compliance with 37 CFR 1.76(c) containing benefit claims to prior-filed applications and a completed Certificate of Correction form. The $160.00 certificate of correction fee was previously paid on 16 August 2021.

The renewed petition does not comply with items (1) and (3) above. 

Regarding item (1), applicant did not make an appropriate reference in an intermediate application in the chain of prior applications as set forth in the corrected ADS filed on 16 August 2021.

MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications.

Specifically, intermediate application no. 15/702,211 requires correction of the benefit claims therein to be consistent with the benefit claims listed in the ADS filed concurrently with the  petition in the instant application. It is noted that a petition under 37 CFR 1.78(e), filed 20 September 2021, for the correction of benefit claims in application no. 15/702,211 was dismissed in a decision mailed on 7 January 2022.

Regarding item (3), petitioner has again failed to submit the required statement of unintentional delay. Petitioner has stated1 that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. 37 CFR under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.
Additionally, this petition for acceptance of a claim for late priority under 37 CFR 1.78(e) was filed more than two years after the date for the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The first period of delay is the delay in filing the domestic benefit claim. The second period of delay is the delay in filing the initial petition pursuant to 37 CFR 1.78. The third period of delay is the delay in filing a grantable petition pursuant to 37 CFR 1.78.

With this renewed petition, petitioner has supplied a supplemental statement providing an explanation of the circumstances surrounding the delay in seeking acceptance of a delayed benefit claim. This explanation sufficiently establishes that the first and second periods of delay were unintentional. Any renewed petition should address the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2


Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 See item 27 in the document captioned as “DECLARATION,” included with the instant renewed petition.
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)